Citation Nr: 0405306	
Decision Date: 02/26/04    Archive Date: 03/05/04	

DOCKET NO.  00-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right ankle disorder, currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine and right sacroiliac joint, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1975 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a 20 percent rating for 
the service-connected right ankle disability and a 20 percent 
rating for the service-connected arthritis of the lumbar 
spine and right sacroiliac joint.  The appellant appealed for 
higher ratings.  

In a November 2000 decision, the RO granted a 30 percent 
rating of the service-connected right ankle disability and 
continued to deny a rating in excess of 20 percent for the 
service-connected arthritis of the lumbar spine and right 
sacroiliac joint.  The appellant continued his appeal for 
higher ratings.    

In July 2003, the veteran testified at a hearing at the RO 
before the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.  At that 
hearing, the veteran submitted additional evidence 
accompanied by a waiver of initial RO review of that 
evidence.  

In various submissions, the appellant reported that he is 
unable to retain employment due to service-connected 
disorders.  At his hearing, the veteran stated that he lost 
two prior jobs due to his service-connected disorders and 
that he was currently working on a part-time basis.  The 
matter of a total disability evaluation based upon individual 
unemployability is thus referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability).  


FINDINGS OF FACT

1.  With benefit of the doubt accorded to the appellant, his 
service-connected right ankle disability is manifested by 
constant pain and loss of function requiring use of a brace.  

2.  The appellant's service-connected arthritis of the lumbar 
spine and right sacroiliac joint is productive of no more 
than moderate functional limitation of the spine.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt, the criteria for 
the assignment of a 40 percent evaluation for the service-
connected right ankle disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.7, 4.71a, 
Diagnostic Codes 5010, 5262 (2003).

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected arthritis of the lumbar 
spine and sacroiliac joint have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5292, 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was provided with a copy of the 
original rating decision dated in April 1999 setting forth 
the general requirements of then-applicable law pertaining to 
the rating of disabilities and what evidence was necessary to 
substantiate his claims.  The general advisement was 
reiterated in the Statement of the Case dated in December 
1999, in a November 2000 rating decision, and in Supplemental 
Statements of the Case dated in November 2000 and January 
2003.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in March 2002.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after advisement to 
the claimant under the VCAA of any information that was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
treatment records alluded to by the appellant, as is detailed 
below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d) (West 
2002).  The appellant was afforded a series of VA medical 
examinations in October 1998, July 1999 and December 2002, 
conducted by medical care professionals who rendered relevant 
opinions regarding the severity of the appellant's disorders.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has identified no other evidence to obtain relevant 
to his claims, the Board finds that the record is ready for 
appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the appellant of what 
evidence would substantiate his claims, in light of the 
recent precedential opinion of Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), decided after this matter 
was certified to the Board for review.  In that decision, The 
United States Court of Appeals for Veteran Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ, or RO in 
this case) decision on a claim for VA benefits.  In the 
instant case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received on September 1998.  Thereafter, in a rating decision 
dated in April 1999 the issues of an increased rating for 
disabilities of the right ankle and low back were granted to 
an extent; however, the veteran appealed for higher ratings.  
Only after that rating action was promulgated did the RO, on 
March 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant and what information and evidence will be 
obtained by VA.  Moreover, as previously noted, the appellant 
has been issued advisements as to how his claims could be 
substantiated, by rating decision in November 2000, the 
Statement of the Case in December 1999, and the Supplemental 
Statements of the Case in November 2000 and January 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 2002 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant in January 2003.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Notably, he appeared before the undersigned at a hearing in 
July 2003 and submitted additional evidence at that time, 
waiving initial RO review of that evidence.  

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the appellant.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, although the VCAA notice letter that was 
provided to the appellant in March 2002 does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As described above, the RO 
advised him of this by way of the rating decisions of April 
1999 and November 2000, the Statement of the Case in December 
1999, and the Supplemental Statements of the Case in November 
2000 and January 2003.  Moreover, in his hearing testimony 
the appellant declared that he felt that he had said 
everything he wanted to say in regard to his claims.  At that 
hearing, he submitted additional evidence to support his 
claims, in the form of a medical report and records from the 
Social Security Administration.  By his evidentiary 
submissions, it is clear that he is cognizant of the need to 
proffer everything relevant to his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the appellant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).

II.  The Merits of the Claims

The appellant's rating claims are to be decided based upon 
the application of a Schedule of Ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

A.  Increased Rating for the Right Ankle Disability

The appellant is in receipt of service connection for the 
residuals of a fracture of the right ankle, at the malleolus 
and the distal fibula, currently evaluated as 30 percent 
disabling.  The appellant's claim arose by application 
received in September 1998, wherein the appellant alleged 
that his ankle disability had worsened to the extent that he 
was unable to stand while performing his job and was 
experiencing constant ankle pain.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Shortly before receipt of his claim, the appellant underwent 
a computerized axial tomography scan of both feet and ankles 
in May 1998.  The diagnostic impression was the appellant had 
slight osteoarthritis of the right tibial tower joint 
medially.

In October 1998 the appellant underwent a VA orthopedic 
examination.  He reported that he had daily discomfort and 
pain in his right ankle, as well as intermittent right ankle 
swelling.  The appellant further reported that he was only 
able to walk two hours at a time, and that he was doing shift 
work (10-hour shifts) that enabled him to get off his feet 
every couple of hours.  

Upon clinical examination there was no significant tenderness 
or swelling noted.  The range of motion was noted to be 
dorsiflexion to 10 degrees and plantar flexion to 10 degrees.  
Upon radiographic examination, the internal fixation of the 
ankle was noted, as were mild degenerative changes at the 
ankle joint margins.

In July 1999 the appellant underwent a further VA orthopedic 
examination.  He again reported constant right ankle pain, 
and that long-term standing exacerbated the foot pain.  The 
appellant reported that he was subsequently placed in a lower 
pay position where he was not required to stretch his right 
ankle to a great degree.  The appellant reported that he was 
currently working as a driver for an armored car security 
company.

Upon clinical examination the right ankle was noted to have 
scarring over the medial malleolus, consistent with the prior 
fixation of the right ankle fracture.  There was noted to be 
no soft tissue swelling.  Range of motion of the right ankle 
was noted to be dorsiflexion to 10 degrees and plantar 
flexion to 35 degrees.  The ankle was assessed as otherwise 
stable by the examiner.  

The appellant submitted medical reports authored by H. James 
Gorey, D.P.M., and Nicholas Heath, D.P.M.  In a May 1998 
statement, Dr. Gorey reported that although surgery could 
improve the appellant's right ankle functioning to a 
significant degree, the functioning could not be restored to 
normal.  Dr. Gorey further noted that the appellant would 
likely have to have a minimum of two surgeries in the future 
for his condition.  In August 2000, Dr. Heath gave the 
veteran an ankle brace to stabilize the joint.  In records 
dated in September 1999 and April 2001, Dr. Gorey and Dr. 
Heath indicated that the appellant would likely require an 
ankle joint fusion in the future.  

In May 2002 the appellant presented for a further VA 
orthopedic examination.  It was noted the appellant had 
recently been involved in a motorcycle accident, which caused 
him to walk with a cane and a brace on his right lower 
extremity.  A right ankle clinical examination was 
rescheduled.  

In December 2002 the appellant underwent a VA orthopedic 
examination.  The appellant reported he had continued 
discomfort of the right ankle, which required the use of a 
brace on a daily basis.  He reported that his occupational 
functioning had been affected because he was unable to stand 
for longer than 30 minutes.  He also reported that his daily 
activities were limited, especially driving in "stop and 
go" traffic.  The appellant further reported that repetitive 
motion aggravated his discomfort, but this was with no range 
of motion loss because his pain had been relieved to a great 
deal due to medications.  

Upon clinical examination the appellant was noted to have an 
antalgic gait.  He was noted to not be wearing a brace.  
Clinical inspection revealed a well-healed, nontender scar 
consistent with correction of the ankle fracture.  Range of 
motion was noted to be dorsiflexion to 5 degrees, plantar 
flexion to 10 degrees, inversion to 15 degrees, and eversion 
to 10 degrees, of which all were noted to be without 
discomfort.  The examiner reported that the appellant had 
degenerative changes of the right ankle, with "essentially 
fused" ankles, with moderate functional impairment.

A copy of the appellant's Social Security Administration 
records shows that in January 2003 the appellant was awarded 
disability benefits for the limited period of July 2001 
through September 5, 2002.  The decision reflects in part 
that during the period the appellant had bilateral severe 
traumatic arthritis of the ankles with chronic and 
significant ankle pain, as well as several other 
disabilities.

During the course of a July 2003 Travel Board hearing, the 
appellant testified in substance that he had to wear an ankle 
brace constantly.  He described the ankle brace as one that 
extended from his ankle to the mid-calf of his right leg.  
The appellant reiterated that he had constant pain, and 
stated that the ankle was subject to severe instability.  He 
reported that he had no movement of his right ankle.  He 
reported that he had been relieved from two prior jobs due to 
ankle and wrist disabilities, and that he currently worked 
part-time.

The appellant's ankle disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 
5010.  Under the former code, the appellant's ankle disorder 
rating of 30 percent indicates that the disability is 
characterized as involving marked ankle disability, as a 
result of impairment of the tibia and fibula.  In order for a 
40 percent rating to be assigned, the evidence would have to 
approximate findings consistent with nonunion of the tibia 
and fibia, involving loose motion and requiring a brace.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2003).  

Because arthritis of the joint has been noted, the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010 are for 
application, mandating that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  
Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2003).

Because degenerative arthritis is evaluated on the basis of 
limitation of motion, also for consideration are provisions 
relative to functional loss.  See 38 C.F.R. §§ 4.40. 4.45 
(2003); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  38 C.F.R. 
§ 4.40 provides in part that functional loss may be due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
This section also provides that weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2003).   

As an initial matter, the record indicates that the appellant 
was involved in a motorcycle accident in early 2002.  
However, the Board can discern no purpose to conduct further 
medical inquiry in light of this, given that the appellant's 
reports of increased symptoms have remained relatively 
constant, and that it would likely be difficult to separate 
the pre- and post-accident severity of symptoms.  As it 
pertains to loss of motion, the record indicates the 
following:


Date of Testing
Dorsiflexion
Plantar Flexion
October 1998
10 degrees
10 degrees
July 1999
10 degrees
35 degrees
December 2002
5 degrees
10 degrees

Thus, the evidence suggests that the right ankle motion was 
diminished as a result of the 2002 motorcycle accident by 
only 5 degrees, and plantar flexion reverted to what had been 
previously ascertained in October 1998.  In these 
circumstances, the Board will presume the entirety of the 
right ankle symptomatology is due to service-related causes, 
without regard to the effect of the motorcycle accident.    
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(observing that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 
mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  

Thus, as summarized the evidence suggests that the 
appellant's right ankle symptomatology has been characterized 
by relatively constant pain prior to and during the course of 
the claim for an increased disability rating.  Although 
clinical findings do not directly support the appellant's 
contentions of a severe disorder, neither can they 
definitively ascertain the degree of pain, reported by the 
appellant to be constant and resulting in diminished walking 
and standing ability and presently resulting in the use of a 
prescribed ankle brace.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

The Board further acknowledges the "benefit-of-the-doubt" 
rule, where the veteran shall prevail upon an issue when 
there is "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter."  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

In this case, given the appellant's testimony relative to 
constant pain and functional use of his right ankle, which is 
deemed credible, as well as the medical evidence indicating 
that the appellant's right ankle is "essentially fused," 
that a brace is prescribed for daily use, and that future 
surgery is likely necessary to alleviate the symptoms, the 
Board is of the opinion that the evidence is in relative 
equipoise.  As such, the benefit of the doubt rule will be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).   

It is the Board's judgment that the veteran's right ankle 
disability picture more nearly approximates the criteria 
required for a 40 percent rating under Diagnostic Code 5262.  
Accordingly, the appeal is granted. 

In reaching this decision, the Board is mindful that the 
combined rating (see Combined Ratings Table at 38 C.F.R. § 
4.25) for disabilities of an extremity cannot exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation (Diagnostic Code 5165).  38 C.F.R. 
§ 4.68.  For this reason, a rating in excess of 40 percent 
for the appellant's service-connected right ankle disability 
is not warranted.  

B.  Increased Rating for Arthritis of the Lumbar Spine and 
Right Sacroiliac Joint

As noted above the appellant's claim for a rating in excess 
of his currently assigned 20 percent rating arose by 
statement received in September 1998.

During an October 1998 VA orthopedic examination, the 
appellant reported that he had significant mid and low back 
pain with any prolonged forward bending.  He reported that 
standing did not cause pain and that he had no radicular-type 
symptoms.

Upon clinical examination the appellant's range of motion of 
his lumbar spine was flexion to 45 degrees, extension to 
30 degrees, lateral flexion to 20 degrees and rotation to the 
right and to the left 20 degrees.  The dorsal spine range of 
motion was flexion to 40 degrees, extension to 10 degrees, 
and rotation to the right and left to 30 degrees.  The 
appellant was diagnosed as having compression fractures of 
the lumbar and thoracic spine with recurrent back pain.

During a July 1999 VA medical examination, the appellant's 
range of motion of the back was flexion to 90 degrees, 
extension to 30 degrees, lateral bending (bilateral) to 
40 degrees, and bilateral rotation to 35 degrees.  Discomfort 
was noted at the terminus points of flexion and extension.  
The appellant was diagnosed as having chronic low back pain 
with degenerative disc disease.

In an October 1998 report of radiographic examination, mild 
scoliosis of the lower lumbar region was noted.  Alignment 
was noted to be good but the examiner opined there was mild 
narrowing of the L4-5 disc space.  He also observed there was 
fairly extensive hypertrophic degenerative spurring of the 
facet joints in the L5-S1 level.

In December 2001, the appellant underwent a radiographic 
examination of his lumbar spine at Madigan Army Medical 
Center.  The diagnostic impression was that of moderate 
degenerative changes of the lumbar spine; and degenerative 
change of the sacroiliac joint, right greater than left.

During a December 2002 VA medical examination, the appellant 
reported continued daily back pain and added that he did not 
require the use of a brace.  The appellant reported that 
sitting for approximately 30 minutes aggravated his back 
pain, and that after bending and becoming erect he 
experienced discomfort.  His usual occupation was not 
impacted materially on account of back trouble but his 
activities of daily living have been affected.  

Upon clinical evaluation, the findings were reported as 
"grossly unremarkable."   The examiner noted the appellant 
did not report any true radicular-type symptoms, spasms, 
weakness or tenderness.  The examiner reported that 
repetitive-type motion aggravated discomfort and that the 
range of motion loss was approximately 20 percent from his 
normal range of motion.  There was noted to be no weakness in 
the back, no changes in speed, and no discoordination.  The 
examiner observed that there had been little change in the X-
ray findings of the appellant since 1995.  

The range of motion of the lumbosacral spine was noted to be 
anterior flexion to 85 degrees, extension to 20 degrees, 
(with discomfort upon achieving the upright position), 
lateral bending 30 degrees left and right, rotation 
30 degrees left and right.  Repetitive motions in the 
anterior flexion produced discomfort with no visible range of 
motion diminution.  Upon neurological examination of the 
lower extremities the examiner reported he was unable to 
elicit a deep tendon reflex at the L4 on either side or the 
S1.  There were no muscular spasms or atrophy noted.  The 
diagnostic impression was that of low back pain with early 
degenerative changes, with mild functional impairment.

During a July 2003 Board hearing, the appellant reiterated 
prior reports regarding the severity of his back pain.  The 
appellant testified that he could not stand in lines, nor 
perform routine activities such as shopping.  He stated that 
he had to keep moving in order to alleviate discomfort.  He 
reported that sitting was not a problem but that it depended 
on his posture.  He added that he was able to bend over but 
he had difficulty standing.

The appellant's service-connected low back disorder is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  Under this code, pertaining to 
limitation of motion of the lumbar spine, moderate limitation 
is evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling. 

The record also indicates that degenerative disc disease of 
the lumbar spine is 
diagnosed.  Intervertebral disc syndrome is evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which underwent revision, effective September 23, 2002 and is 
therefore for consideration for the period beginning at the 
time of revision.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 
2002).   

Under the pre-revision criteria, a 20 percent rating is for 
assignment for moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation is provided where 
there is evidence of severe recurring attacks with 
intermittent relief.  A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

Under the revised criteria effective September 23, 2002, 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The Board notes that in relation to the veteran's low back 
disability service connection has been established for 
arthritis of the lumbar spine and right sacroiliac joint, and 
not specifically for disc disease.  As such, application of 
Diagnostic Code 5293 would not be in order.  Nevertheless, 
even if Code 5293 was considered, the appellant would not 
meet the criteria for a higher rating.  

Examination of the record reveals that the appellant has not 
complained of, nor does the record show, neurologic 
manifestations such that would result in a higher disability 
evaluation under either set of criteria.  During the VA 
examination of October 1998, no neurological symptoms were 
elicited.  While the December 2002 VA examiner noted that he 
was unable to elicit a deep tendon reflex at the L4 on either 
side or the S1, there were no muscular spasms noted, and no 
muscular atrophy.  The record is otherwise devoid of any 
indication of neurological weakness, spasm, or radicular 
symptoms.  

As is noted above, because the appellant's disorder is 
evaluated based on resulting range of motion diminution, 
provisions relative to functional loss are also for 
consideration.  See 38 C.F.R. §§ 4.40. 4.45; Spurgeon and 
DeLuca, supra.  The evidence as to the factors for 
consideration of functional loss and impairment due to pain 
clearly indicate that the appellant has what may be 
characterized as no more than a moderate impairment.  Thus, 
under Diagnostic Code 5292, a rating in excess of 20 percent 
is not warranted.  

In particular, the appellant is noted to complain of pain at 
the terminus of his range of motion, which otherwise is noted 
to be only slightly diminished.  In this regard, while the 
appellant complains of pain and clinical testing reveals some 
degree of impairment, he retains the ability to flex, extend, 
lateral bend and rotate his back to a more significant degree 
than that which is lost.  Further, there is no evidence of 
muscle wasting or atrophy.  

The Board has carefully reviewed and considered the record, 
including the veteran's statements and testimony as to how 
his low back is limited in movement and function.  In the 
Board's judgment the objective medical evidence does not 
reflect a disability picture that can be viewed as productive 
of "severe" impairment, either by medical opinion or 
observations as to function.  

There is no other diagnostic code under which the veteran 
would be more appropriately evaluated.

The appeal is therefore denied.  


ORDER

A 40 percent rating for the service-connected right ankle 
disability is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

A rating in excess of 20 percent for the service-connected 
arthritis of the lumbar spine and right sacroiliac joint is 
denied.  



	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



